Name: 2012/804/EU: Decision of the European Parliament of 23Ã October 2012 on discharge in respect of the implementation of the budget of the European Environment Agency for the financial year 2010
 Type: Decision
 Subject Matter: EU institutions and European civil service;  budget;  EU finance
 Date Published: 2012-12-20

 20.12.2012 EN Official Journal of the European Union L 350/89 DECISION OF THE EUROPEAN PARLIAMENT of 23 October 2012 on discharge in respect of the implementation of the budget of the European Environment Agency for the financial year 2010 (2012/804/EU) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Environment Agency for the financial year 2010,  having regard to the Court of Auditors report on the annual accounts of the European Environment Agency for the financial year 2010, together with the Agencys replies (1),  having regard to the Councils recommendation of 21 February 2012 (06083/2012  C7-0051/2012),  having regard to its Decision of 10 May 2012 (2) postponing the discharge decision in respect of the implementation of the budget of the European Environment Agency for the financial year 2010, its accompanying Resolution and the replies by the Executive Director of the Agency,  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof,  having regard to Council Regulation (EEC) No 1210/90 of 7 May 1990 on the establishment of the European Environment Agency and the European Environment Information and Observation Network (4), and in particular Article 13 thereof,  having regard to Regulation (EC) No 401/2009 of the European Parliament and of the Council of 23 April 2009 on the European Environment Agency and the European Environment Information and Observation Network (5), and in particular Article 13 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (6), and in particular Article 94 thereof,  having regard to the Joint Statement on decentralised agencies and the Common Approach annexed thereto, agreed in June 2012 by the European Parliament, the Council and the Commission, resulting from the work of the Interinstitutional Working Group on decentralised agencies created in March 2009, and in particular the sections on governance, operation, programming, accountability and transparency of the Common Approach,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the second report of the Committee on Budgetary Control and the opinion of the Committee on the Environment, Public Health and Food Safety (A7-0300/2012), 1. Grants the Executive Director of the European Environment Agency discharge in respect of the implementation of the Agencys budget for the financial year 2010; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Executive Director of the European Environment Agency, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 366, 15.12.2011, p. 57. (2) OJ L 286, 17.10.2012, p. 356. (3) OJ L 248, 16.9.2002, p. 1. (4) OJ L 120, 11.5.1990, p. 1. (5) OJ L 126, 21.5.2009, p. 13. (6) OJ L 357, 31.12.2002, p. 72.